April 14, 2015

03-15-00032-CV
TC #C-1-CV-07-010096
Mosaic Pool & Spa, Inc. and Sam Loeb, Jr. v. Clint Jones and Angie Jones


I have received the notice for the above styled case. I left messages with Mr. Floreani on 2-3-15 and
2-20-15 concerning payment. As of today I have not received payment for the court reporter's record in
this case.
Please contact me if you have any further questions.
Thank you,
Amanda Anderson, CSR
Official Court Reporter
County Court at Law No. 2
Travis County, Texas
1000 Guadalupe St., Rm 211
Austin, Texas 78701
512 854-9250
FAX: 512 854-4724